Citation Nr: 0004451	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for chronic low back 
pain, discogenic in nature, with limitation of motion, 
currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



REMAND

The appellant had active military service from November 1987 
to September 1990.  His claim for an increased evaluation for 
his service-connected low back disability was perfected for 
appellate consideration and transferred to the Board in July 
1999.  However, he has submitted two letters to the Board, 
dated in December 1999 and January 2000, requesting that his 
claims file be returned to the RO for consideration of his 
claim with regard to back surgery.  As the medical evidence 
in the claims file does not reflect any back surgery 
performed on the appellant, the Board is of the opinion that 
the appellant may have recently undergone back surgery for 
his low back disorder.  The January 2000 letter which also 
requested consideration of a claim for a temporary total 
rating provides additional evidence supporting the Board's 
belief that the appellant may have undergone recent back 
surgery.  

The Board notes that the appellant's low back disability has 
been evaluated for limitation of motion under Diagnostic Code 
5292.  However, because the low back disability apparently 
progressed into a herniated disc with some element of 
radiculopathy, the Board finds that the criteria for 
evaluating intervertebral disc syndrome (Diagnostic Code 
5293) should be considered with regard to the disorder.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA's "duty to assist" 
includes helping the veteran obtain facts and evidence that 
might help him to sustain his burden of proof or develop the 
facts of his claim, once he has submitted a well-grounded 
claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  The 
Court has also determined that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, in order to 
obtain additional medical evidence and to insure that the 
appellant receives his procedural due process rights and fair 
process rights, the Board finds that the claim must be 
remanded for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received orthopedic treatment for his back 
during the last 2 years, and, if possible, 
specify the appropriate dates of treatment.  
Then, after any necessary authorization is 
obtained from the appellant, the RO should 
obtain copies of all treatment records for the 
appellant from the health care providers 
identified and associate them with the claims 
file.  

2.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
severity of his low back disorder.  All 
indicated studies should be performed, 
including range of motion testing.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
express an opinion as to the degree of 
functional impairment caused by the appellant's 
low back disorder.  The examiner should provide 
complete rationale for all conclusions reached. 

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

Following completion of the above requested actions, the RO 
should review the claim, particularly with regard to whether 
a higher evaluation is warranted under Diagnostic Code 5293.  
Should the benefit sought on appeal remain denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case is to be returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion is intimated by 
this REMAND as to the merits of the appellant's claim, and he 
need not undertake additional action until he receives 
further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  


